Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Applicant’s amendments and remarks filed 9/1/2021 have been acknowledged. Claims 1, 5, 6, 8, 9, and 11-23 are pending.

Claim Rejections - 35 USC § 112
The previous rejection of claims 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn as a result of Applicant’s amendments. Claim 4 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 9, 11-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0047624 to Gunna et al., in view of US 2014/0023906 to Hashimoto et al.
Regarding claim 1, Gunna et al. teaches a battery pack 24 comprising 
a housing including a gas-tight interior in which at least one battery module, e.g. cell stack 56 or battery array 60, is arranged (Fig. 2; [0045]; [0047]), the gas-tight interior made possible by forming an enclosure 62 from a base 66, a first side wall 68, a  70, a cover 72, and end walls 74 (Fig. 2; [0048]; [0049]), the enclosure 62 configured to at least partially enclose and seal the battery arrays 60 from the environment ([0050]), 
the at least one battery module having at least two battery cells 56 (Fig. 2; [0045]), 
the housing including two side walls 68, 70 that run parallel to one another, two front walls 74 that run parallel to one another, and a cover plate or base 66 sealed perpendicularly to each of the two side walls and the two front walls (Figs. 2; [0048]; [0049]), and 
a cooling system for cooling the at least two battery cells (abstract; Figs. 2-8; [0050]; [0051]; [0062]; [0063]), 
wherein the side walls 68, 70 and the front walls 74 are connected to one another and form a frame, the frame including a dividing wall (see modified Fig. 2 below) which runs parallel to the side walls 68, 70 and is connected to the front walls 74, wherein the at least one battery module is arranged between the dividing wall and one of the side walls 68, 70 (Fig. 2; [0048]; [0049]; [0064]), and 
wherein the at least one battery module is fixed to the frame as the enclosure 62 is configured to apply a compressive load against the battery arrays 60 (Fig. 2; [0050]).
Gunna et al. does not expressly teach the claimed clamping plates disposed on the at least two battery cells. Gunna et al. teaches that the cooling system comprises fluid channels 76 in one or both of the sidewalls 68, 70 instead of the base 66 (Fig. 6; [0062]) or in each of the base 66 and the sidewalls 68, 70 (Fig. 7; [0063]), but does not expressly teach that the cooling system comprises at least one cooling plate arranged 
Hashimoto et al. also relates to a battery pack and teaches end plates 3 and/or fastening members 4, which read on the claimed clamping plates, disposed on battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]). Hashimoto et al. also teaches a cooling plate 61 arranged outside of a housing or inner case 21 for the cell stack 5, said cooling plate 61 lying flat against a cover plate or bottom plate 21b of the housing such that heat dissipates from the at least two battery cells to the cooling plate through said bottom plate 21b (Figs. 13-16; [0051]; [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included clamping plates in the battery pack of Gunna et al., motivated by the fact that Hashimoto et al. demonstrates that the end plates 3 and/or fastening members 4 fasten the cells in the stack together ([0053]; [0061]; [0062]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed at least one cooling plate in the battery pack of Gunna et al., at least in the configuration where there are not fluid channels 76 in the base 66 (Fig. 6; [0062]), motivated by the fact that Hashimoto et al. demonstrates an alternative way to cool the battery stack from the bottom by thermally coupling a cooling plate with the bottom of the housing of the battery stack ([0051]; [0055]) and so the skilled artisan would have obtained expected results using a known configuration for a known purpose/function. Furthermore, Gunna et al. favors cooling on both the sides and bottom of the battery module (Fig. 7; [0063]).


    PNG
    media_image1.png
    427
    618
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (dividing wall)]









	Regarding claim 5, Gunna et al. teaches two cover plates including the base 66 and cover 72 which run parallel to one another and close the frame on both sides ([0048]; [0049]).
	Regarding claims 11-14, Gunna et al. teaches a vehicle comprising the battery pack according to claim 1, such as an electrified vehicle, a hybrid electric vehicle (HEV), and a plug-in hybrid electric vehicle (PHEV) (Fig. 1; [0035]).
Regarding claim 15, Gunna et al. teaches a battery pack 24 comprising 
a housing including a gas-tight interior in which at least two battery modules, e.g. cell stacks 56 or battery arrays 60, are arranged (Fig. 2; [0045]; [0047]), the gas-tight interior made possible by forming an enclosure 62 from a base 66, a first side wall 68, a second sidewall 70, a cover 72, and end walls 74 (Fig. 2; [0048]; [0049]), the enclosure 62 configured to at least partially enclose and seal the battery arrays 60 from the environment ([0050]), 
the at least two battery modules having at least two battery cells 56 (Fig. 2; [0045]), 
the housing including two side walls 68, 70 that run parallel to one another, two front walls 74 that run parallel to one another, and a cover plate or base 66 sealed perpendicularly to each of the two side walls and the two front walls (Figs. 2; [0048]; [0049]), and 
a cooling system for cooling the at least two battery cells of each of the at least two battery modules (abstract; Figs. 2-8; [0050]; [0051]; [0062]; [0063]), 
wherein the side walls 68, 70 and the front walls 74 are connected to one another and form a frame, the frame including a dividing wall (see modified Fig. 2 below) which runs parallel to the side walls 68, 70 and are is connected to the front walls 74, wherein the at least two battery modules are arranged between the dividing wall and respective side walls 68, 70 (Fig. 2; [0048]; [0049]; [0064]), and 
wherein the at least two battery modules are fixed to the frame as the enclosure 62 is configured to apply a compressive load against the battery arrays 60 (Fig. 2; [0050]).
Gunna et al. does not expressly teach the claimed clamping plates disposed on the at least two battery cells. Gunna et al. teaches that the cooling system comprises fluid channels 76 in one or both of the sidewalls 68, 70 instead of the base 66 (Fig. 6; [0062]) or in each of the base 66 and the sidewalls 68, 70 (Fig. 7; [0063]), but does not expressly teach that the cooling system comprises at least one cooling plate arranged 
Hashimoto et al. also relates to a battery pack and teaches end plates 3 and/or fastening members 4, which read on the claimed clamping plates, disposed on battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]). Hashimoto et al. also teaches a cooling plate 61 arranged outside of a housing or inner case 21 for the cell stack 5, said cooling plate 61 lying flat against a cover plate or bottom plate 21b of the housing such that heat dissipates from the battery cells to the cooling plate through said bottom plate 21b (Figs. 13-16; [0051]; [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included clamping plates in the battery pack of Gunna et al., motivated by the fact that Hashimoto et al. demonstrates that the end plates 3 and/or fastening members 4 fasten the cells in the stack together ([0053]; [0061]; [0062]). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed at least one cooling plate in the battery pack of Gunna et al., at least in the configuration where there are not fluid channels 76 in the base 66 (Fig. 6; [0062]), motivated by the fact that Hashimoto et al. demonstrates an alternative way to cool the battery stack from the bottom by thermally coupling a cooling plate with the bottom of the housing of the battery stack ([0051]; [0055]) and so the skilled artisan would have obtained expected results using a known configuration for a known purpose/function. Furthermore, Gunna et al. favors cooling on both the sides and bottom of the battery module (Fig. 7; [0063]).
Regarding claims 6 and 16, Gunna et al. teaches that the cooling system comprises at least one flow channel 76 which is provided in at least one side wall 68, 70 (Figs. 6 and 7; [0062]; [0063]).
Regarding claims 9 and 19, Gunna et al. teaches that the cooling system comprises a liquid cooling medium ([0051]).
Regarding claims 20 and 22, Hashimoto et al. teaches that the end plates 3 and/or fastening members 4, which read on the claimed clamping plates, extend parallel to the side walls of the housing (Figs. 13-16; [0054]; [0061]; [0062]), the side walls relatively defined. Once the clamping plates are incorporated into the housing of Gunna et al., the clamping plates would have been parallel to the dividing wall.
Regarding claims 21 and 23, Hashimoto et al. teaches that the end plates 3 and/or fastening members 4, which read on the claimed clamping plates, are disposed on outer lateral sides of the at least two battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]).

Claims 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunna et al. and Hashimoto et al. as applied to claims 1 and 15 above, in view of US 6,864,013 to Gow et al.
Regarding claims 8, 17, and 18, Gunna et al. does not expressly teach that the cooling system comprises at least one flow channel which is provided in the dividing wall per claims 8 and 18 or in at least one side wall and in at least one front wall of the frame per claim 17
800 that includes a container 802 having coolant channels that extend between two walls 813, going through side walls 815 and cooling partitions 809 (a dividing wall) (Figs. 8A-E; column 12, line 15 to column 13, line 54). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one flow channel in the dividing wall or in at least one side wall and in at least one front wall of the frame in the battery pack of Gunna et al., motivated by the fact that Gow et al. demonstrates that the flow channels in the walls of the housing serve a thermal management function to cool the battery and transfer heat away from the electrochemical cells, and provide improved thermal management capabilities, which is a critical requirement for electric vehicle and hybrid vehicle applications (column 1, line 63 to column 2, line 33; column 5, lines 60-67).

Claims 1, 5, 9, 11-15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0093765 to Kusunoki, in view of US 2014/0023906 to Hashimoto et al. and US 2011/0189521 to Lee et al.
Regarding claim 1, Kusunoki teaches a battery pack, e.g. electric storage apparatus 1, comprising 
a housing including an interior formed by a first external housing 3 in which at least one battery module or electric storage device 2 is arranged, the at least one battery module having at least two battery cells, the housing including two side walls 303 that run parallel to one another, two front walls 302 that run parallel to one another, 301 sealed perpendicularly to each of the two side walls and the two front walls (Figs. 2 and 3;[0044-52]; [0056]), and 
a cooling system for cooling the at least two battery cells, 
wherein the cooling system comprises at least one cooling plate, e.g. heat sink 9, arranged outside of the housing, said at least one cooling plate lying flat against the cover plate of the housing or bottom portion 301 of the external housing 3, such that heat dissipates from the at least one battery cell to the cooling plate through said cover plate (Figs. 1-3; [0050]; [0080]; [0081]), 
wherein the side walls and the front walls are connected to one another and form a frame, the frame including positioning ribs 306, some of which run parallel to the side walls 303 and are connected to the front walls 302, wherein the at least one battery module or energy storage device 2 is arranged between the positioning ribs 306 and one of the side walls (Figs. 2 and 3; [0050]; [0051]; [0055]), and 
wherein the at least one battery module is fixed to the frame via at least signal lines 5, support member 6, and frame 8 including supporting posts 81 that are inserted into through-holes 313 of the cover plate 31 of the external housing 3 (Figs. 2 and 3; [0070-79]).
Kusunoki teaches that the electric storage apparatus 1 is mounted on an electric machine or equipment such as a hybrid electric vehicle (HEV) or an electric vehicle (EV) ([0088]), but does not expressly teach that the interior of the external housing 3 is gas-tight or that the at least one battery module has at least two battery cells with clamping plates disposed thereon.
5 (abstract; Fig. 1; [0002]), and teaches that each of the battery cell stacks 5 includes a cover case that can be airtightly sealed ([0012]; [0052]; [0069]). Hashimoto et al. also teaches end plates 3 and/or fastening members 4, which read on the claimed clamping plates, disposed on the battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the external housing 3 of Kusunoki gas-tight, motivated by the fact that Hashimoto et al. demonstrates that the battery cell stacks or modules can be airtightly sealed ([0012]; [0069]) and so the skilled artisan would have appreciated the tightness of the housing enabling a use of the battery pack in extreme conditions, in particular when it is used in a motor vehicle. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included clamping plates in the battery pack of Kusunoki, motivated by the fact that Hashimoto et al. demonstrates that the end plates 3 and/or fastening members 4 fasten the cells in the stack together ([0053]; [0061]; [0062]).
Finally, Kusunoki teaches position ribs 306 that divide the at least one battery module (Figs. 2 and 3; [0050]; [0051]; [0055]), but does not expressly teach the claimed dividing wall.
Lee et al. also relates to a battery pack and teaches a housing, e.g. a pack case 602a, in which at least one battery module 402 or 404 is arranged, the housing including a dividing wall, e.g. partition 640, which runs parallel to side walls and is connected to the front walls, “side walls” and “front walls” relatively defined, wherein the 402 or 404 is arranged between the partition 640 and one of the side walls (Fig. 6; [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a dividing wall in place of the positioning ribs 306 in the housing of Kusunoki, motivated by the fact that Lee et al. demonstrates that a wall is conventionally used to divide the battery pack housing into separate compartments (Fig. 6; [0081]) and so the skilled artisan would have obtained expected results using a known structure for a known purpose. As a result, the at least one battery module or energy storage device 2 would have been arranged between the dividing wall and one of the side walls.
Regarding claim 5, Kusunoki teaches that the housing comprises two cover plates, e.g. bottom portion 301 and resin cover plate 31, which run parallel to one another and close the frame on both sides (Figs. 1-3; [0050]).
	Regarding claims 11-13, Kusunoki teaches a vehicle comprising the battery pack of claim 1, wherein the vehicle is, for example, a hybrid electric vehicle (HEV), an electric vehicle (EV), an electric motorcycle, an aircraft, or a marine vessel ([0003]; [0004]; [0088]).
Regarding claim 14, Kusunoki does not expressly teach that the vehicle is a plub-in hybrid vehicle (PHEV).
Hashimoto et al. also relates to a battery system for a vehicle and teaches that the battery can be used for hybrid automobiles, plug-in hybrid automobiles, or electric automobiles ([0108]).

Regarding claim 15, Kusunoki teaches a battery pack, e.g. electric storage apparatus 1, comprising 
a housing including an interior formed by a first external housing 3 in which at least two battery modules or electric storage devices 2 are arranged, each battery module having at least two battery cells, the housing including two side walls 303 that run parallel to one another, two front walls 302 that run parallel to one another, and a cover plate or bottom portion 301 sealed perpendicularly to each of the two side walls and the two front walls (Figs. 2 and 3;[0044-52]; [0056]), and 
a cooling system for cooling the at least two battery cells of each of the at least two battery modules, 
wherein the cooling system comprises at least one cooling plate, e.g. heat sink 9, arranged outside of the housing, said at least one cooling plate lying flat against the cover plate of the housing or bottom portion 301 of the external housing 3, such that heat dissipates from the at least two battery cells to the cooling plate through said cover plate (Figs. 1-3; [0050]; [0080]; [0081]), 
wherein the side walls and the front walls are connected to one another and form a frame, the frame including positioning ribs 306, some of which run parallel to the side walls 303 and are connected to the front walls 302, wherein the at least two battery 2 are arranged between the positioning ribs 306 and one of the side walls (Figs. 2 and 3; [0050]; [0051]; [0055]), and 
wherein the at least two battery modules are fixed to the frame via at least signal lines 5, support member 6, and frame 8 including supporting posts 81 that are inserted into through-holes 313 of the cover plate 31 of the external housing 3 (Figs. 2 and 3; [0070-79]).
Kusunoki teaches that the electric storage apparatus 1 is mounted on an electric machine or equipment such as a hybrid electric vehicle (HEV) or an electric vehicle (EV) ([0088]), but does not expressly teach that the interior of the external housing 3 is gas-tight or that each battery module has at least two battery cells with clamping plates disposed thereon.
Hashimoto et al. also relates to power supply apparatus for an automobile, the power supply apparatus including a plurality of battery cell stacks 5 (abstract; Fig. 1; [0002]), and teaches that each of the battery cell stacks 5 includes a cover case that can be airtightly sealed ([0012]; [0052]; [0069]). Hashimoto et al. also teaches end plates 3 and/or fastening members 4, which read on the claimed clamping plates, disposed on the battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the external housing 3 of Kusunoki gas-tight, motivated by the fact that Hashimoto et al. demonstrates that the battery cell stacks or modules can be airtightly sealed ([0012]; [0069]) and so the skilled artisan would have appreciated the tightness of the housing enabling a use of the battery pack in extreme conditions, in particular when it is used in a motor vehicle. It would have also 3 and/or fastening members 4 fasten the cells in the stack together ([0053]; [0061]; [0062]).
Finally, Kusunoki teaches position ribs 306 that divide the at least two battery modules (Figs. 2 and 3; [0050]; [0051]; [0055]), but does not expressly teach the claimed dividing wall.
Lee et al. also relates to a battery pack comprising a housing, e.g. a pack case 602a, in which at least two battery modules 402 or 404 are arranged and teaches that the housing includes a dividing wall, e.g. partition 640, which runs parallel to side walls and is connected to the front walls, “side walls” and “front walls” relatively defined, wherein the at least two battery modules 402 or 404 are arranged between the partition 640 and one of the side walls (Fig. 6; [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a dividing wall in place of the positioning ribs 306 in the housing of Kusunoki, motivated by the fact that Lee et al. demonstrates that a wall is conventionally used to divide the battery pack housing into separate compartments (Fig. 6; [0081]) and so the skilled artisan would have obtained expected results using a known structure for a known purpose. As a result, the at least the at least two battery modules or energy storage devices 2 would have been arranged between the dividing wall and the respective side walls.
Regarding claims 9 and 19, Kusunoki teaches that the cooling system comprises a gas or liquid cooling medium ([0080]).
Regarding claims 20 and 22, Hashimoto et al. teaches that the end plates 3 and/or fastening members 4, which read on the claimed clamping plates, extend parallel to the side walls of the housing (Figs. 13-16; [0054]; [0061]; [0062]), the side walls relatively defined. Once the dividing wall is incorporated into the housing of Kusunoki, the clamping plates would have been parallel to the dividing wall.
Regarding claims 21 and 23, Hashimoto et al. teaches that the end plates 3 and/or fastening members 4, which read on the claimed clamping plates, are disposed on outer lateral sides of the at least two battery cells of each stack 5 (Figs. 13-16; [0054]; [0061]; [0062]).

Claims 6, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki, Hashimoto, and Lee et al. as applied to claims 1 and 15 above, in view of US 6,864,013 to Gow et al.
Regarding claims 6, 8, and 16-18, it has been established that the prior arts render the claimed dividing wall obvious. Kusunoki does not expressly teach that the cooling system comprises at least one flow channel which is provided in at least one side wall and/or in at least one front wall of the frame per claim 6, in at least one side wall and in at least one front wall per claim 17, or in the dividing wall per claims 8 and 18.
Gow et al. also relates to a battery pack and teaches a battery container 800 that includes a container 802 having coolant channels that extend between two walls 813, going through side walls 815 and cooling partitions 809 (a dividing wall) (Figs. 8A-E; column 12, line 15 to column 13, line 54). 
.

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. Applicant amended claims 1 and 15 to each include that the at least one battery module or at least two battery modules is/are fixed to the frame. Applicant argued regarding Gunna that a person of ordinary skill in the art would understand that fixing a battery module to a frame is different than applying a compressive load against a battery module. The Examiner respectfully disagrees. The claim and the specification do not specify or limit the means or structure for fixing. Gunna’s enclosure completely surrounds the battery module(s) and compresses on the battery module(s) (Fig. 2; [0050]); as a result, the battery module(s) is/are fixed inside the enclosure by the enclosure including the frame.
Regarding Kusunoki, Applicant argued that the structure identified by the Examiner is fixing the at least one battery cell to the frame, i.e. the support member 6 31, not the side walls and the front walls of Kusunoki. The Examiner respectfully disagrees. Because the means or structure of fixing is not specified or limited, the at least one battery cell is fixed to the side walls 303 and the front walls 302 that make up the frame via at least the support member 6, frame 8, and the cover plate 31 that are coupled to the frame (Figs. 2, 3, and 5-9; [0049]; [0050]; [0056]; [0070-79]). Specifically, the support member 6 is supported by (coupled to) the surrounding wall portion 300 (formed by the side walls 303 and the front walls 302) so as to be located above the plurality of battery cells 2 (Figs. 2, 3, and 5-9; [0070]). The frame member 8 between support member 6 and the cover plate 31 is placed inside the opening of the surrounding wall portion 300 so as to be in contact with the first external housing 3 (including the side walls 303 and the front walls 302) (Fig. 2; [0075]). The cover plate 31 includes the closing portion 310, and can be coupled to the body 30 (including the side walls 303 and the front walls 302) in the state where the opening of the body 30 is closed thereby (Figs. 2 and 3; [0056]).
In conclusion, the claimed inventions are not allowable over the prior arts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725